DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5 are pending.
The foreign priority application No. 2017-170178 filed on September 05, 2017 in Japan has been received and it is acknowledged.
The Office Action introduces new grounds of rejection for claim 3, previously objected to as being dependent on a rejected claim but allowable if in independent form.
Therefore, the Office Action is made non-final.
The examiner apologizes for any inconvenience this may cause.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nanpei et al. (US Patent 4,188,221) in view of Okamoto (US Patent 5,284,735).
With regard to claims 1 and 2, Nanpei et al. teach a photosensitive resin composition which can be developed with water to give a relief printing plate, wherein the photosensitive resin composition comprises:
-30 to 90% by weight of a polyamide;
-5 to 70% by weight of a photopolymerizable unsaturated compound; and
-0.01 to 10% by weight of a photopolymerization initiator (abstract).
The photopolymerizable unsaturated compound of Nanpei et al. is equivalent to the “cross-linking agent (b) having one or more unsaturated group(s)” in claims 1 and 2.
The ranges above encompass the ranges in claim 2 for the polyamide, cross-linking agent having one or more unsaturated group(s), and photopolymerization initiator.
The photosensitive resin composition does not contain a rubber compound.
Nanpei et al. fail to teach that the photosensitive resin composition comprises a fatty acid ester (d).
Okamoto teaches a photopolymerizable composition comprising a polymerizable compound with two or more ethylenically unsaturated double bonds in the molecule, a photoinitiator, and an organic high-molecular compound (abstract).
Okamoto further teaches that a surface active agent may be added to the photopolymerizable composition when it is used for a lithographic plate (column 5, lines 17-23 and column 6, lines 11-14). A surface active agent is added to improve the coating properties of the composition (column 5, lines 43-44).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include a surface active agent in the photosensitive resin composition of Nanpei et al., in order to improve the coating properties of the composition.
Okamoto teaches that the surface active agent may be sorbitan monooleate or sorbitan monostearate, and may be used in an amount of 0.1 to 2 % by weight of the photopolymerizable composition (column 5, lines 57-65).
Sorbitan monooleate is represented by the formula:

    PNG
    media_image1.png
    238
    606
    media_image1.png
    Greyscale
, and it is a “fatty acid ester (d) with three hydroxyl groups and 24 carbon atoms, wherein the fatty acid ester is an ester of a fatty acid with 18 carbon atoms” in claim 1.
Sorbitan monostearate is represented by the formula:

    PNG
    media_image2.png
    145
    612
    media_image2.png
    Greyscale
, and it is a “fatty acid ester (d) with three hydroxyl groups and 24 carbon atoms, wherein the fatty acid ester is an ester of a fatty acid with 18 carbon atoms” in claim 1.
The limitation “for flexographic printing” in claim 1 is merely an intended use and adds no patentable weight to the claim.
Therefore, the photosensitive composition of Nanpei modified by Okamoto is equivalent to the water-developable photosensitive composition in claims 1 and 2.
With regard to claim 3, sorbitan monooleate and sorbitan monostearate meet the claim limitations.
With regard to claim 4, Nanpei et al. teach an original plate comprising a polyester sheet, a polyester adhesive, and a sheet of the photosensitive resin composition (column 9, lines 19-23).
With regard to claim 5, the limitation “wherein it is used for flexographic printing using a UV ink or a UV varnish” refers to an intended use and adds no patentable weight to the claim.

Response to Arguments
Applicant’s arguments with respect to claims 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner would like to note that the rejection of claims 1, 2, 4, and 5 under 35 U.S.C. 103 as being unpatentable over Haraguchi et al. (EP 1 596 253) in view of Victor et al. (US Patent 6,127,094) is withdrawn following the amendment to claim 1.
However, new grounds of rejection for claims 1-5 are shown in paragraphs 5 and 6 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/Primary Examiner, Art Unit 1722